Judgment, Supreme Court, New York County (Joseph Teresi, J.), entered March 21, 2001, upon a jury verdict in defendants’ favor, unanimously affirmed, without costs.
The verdict in this medical malpractice action was based on a fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129, 134), and all factual disputes, including those relating to resolution of conflicting expert opinions (see Seay v Greenidge, 292 AD2d 173), were properly put before the jury. *247The evidence did not require the jury to find that defendants’ negligence was the cause of the unexplained appearance of a plastic bag in plaintiffs decedent’s possession on the locked psychiatric ward (see O’Connor v State of New York, 58 AD2d 663). Nor did the evidence furnish a predicate necessitating findings that the medical judgment exercised by defendants constituted malpractice, especially during the last three days of decedent’s life. The evidence before it enabled the jury fairly to conclude that the failure to perceive a sudden need to confiscate the decedent’s belt after an earlier judgment had been made that he could keep it, and the decision to have hospital staff visually check on the decedent less often than once every 15 minutes, did not, under all the circumstances, constitute departures from good and sound medical practice (see Gordon v City of New York, 70 NY2d 839, 841-842; and see Topel v Long Is. Jewish Med. Ctr., 55 NY2d 682, 684-685). Concur — Tom, J.P., Saxe, Rosenberger, Rubin and Friedman, JJ.